Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/24/2020 has been placed in record and considered by the examiner.

Status of the Claims
This office action considers claims 1, 3-4, 7-8, 11, 13, 15 and 17-18.
Claims 2, 5-6, 9-10, 12, 14, 16 and 19-20 have been cancelled.

EXAMINER’S AMENDMENT
An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given, after an interview by Attorney Anthony C. Murabito (Registration No. 35,295) by email on January 13, 2021.

IN THE CLAIMS
1.  (Currently Amended)  A method comprising:

            determining a BSS channel width of a basic service set (BSS) based on the VHT operation information element, wherein the VHT operation information element comprises:
                        a channel width subfield;
            the first center frequency value; and
            a second center frequency value;
            determining a center frequency of the STA based on the first center frequency value if the channel width is equal to a first set of predefined values, operating channel width is 160 MHz, wherein said determining comprises:
adopting the first center frequency as the center frequency if the operating channel width of the STA is 80 MHz;
            determining the center frequency based on the second center frequency value if the channel width is equal to a second set of predefined values and the STA has an operating channel width same as the BSS operating channel width, wherein said determining comprises:

adopting the first center frequency value as the center frequency for a primary 80 MHz channel and adopting the second center frequency value as the center frequency for a secondary 80 MHz channel when the operating channel width of the STA is 80+80 MHz; and
determining the center frequency based on a different VHT operation element definition if[[,]] the channel width subfield is set to a value other than 160 MHz or 80+80 MHz.
2.    (Cancelled)
3.    (Previously presented) The method of Claim 1, further comprising the AP using the first center frequency value and the second center frequency value to indicate the center frequency for 80 MHz and 160 MHz channel widths respectively.
4.    (Previously presented) The method of Claim 1, wherein the BSS channel width is equal to the first set of predefined values, and the BSS channel width is one of 160 MHz and 80+80 MHz.
5.    (Previously presented) The method of Claim 4, further comprising the STA adopting the first center frequency value if the operating channel width of the STA is 160 MHz.
6. (Canceled)

8.    (Previously presented) The method of Claim 7, further comprising the STA adopting the first center frequency value as the center frequency if the second center frequency value is zero.
9.    (Canceled)
10.    (Canceled)
11.    (Previously Presented) A wireless station (STA), comprising:
a receiver operable to receive a beacon frame broadcast from an access point (AP) in a wireless local area network (WLAN), wherein the beacon frame comprises a very high throughput (VHT) operation information element, wherein the AP is operable to use a first center frequency value to indicate the center frequency for both 80 MHz and 160 MHz channel widths;
a decoder operable to decode a BSS channel width of a basic service set (BSS) based on the VHT operation information element, wherein the VHT operation information element further comprises:
a channel width subfield;
the first center frequency value; and
a second center frequency value; and
a radio frequency (RF) transceiver operable to:
determine a center frequency of the STA based on the first center frequency value if the BSS channel width is equal to a first set of predefined operating channel width is 160 MHz, wherein said determining comprises:
adopting the first center frequency as the center frequency if the operating channel width of the STA is 80 MHz;
determine the center frequency based on the second center frequency value if the BSS channel width is equal to a second set of predefined values and the STA has an operating channel width that is equal to the BSS channel width , wherein said determining comprises:
adopting the second center frequency value as the center frequency if the second center frequency value is non-zero and the operating channel width of the STA is 160 MHz; and
adopting the first center frequency value as the center frequency for a primary 80 MHz channel and adopting the second center frequency value as the center frequency for a secondary 80 MHz channel when the operating channel width of the STA is 80+80 MHz; and determine the center frequency based on a different VHT operation element definition if the channel width subfield is set to a value other 160 MHz or 80+80 MHz.
12.    (Cancelled)
13.    (Previously presented) The wireless STA of Claim 11, wherein the AP is operable to use the first center frequency value and the second center frequency value to indicate the center frequency for 80 MHz and 160 MHz channel widths respectfully.
14. (Canceled)

16.    (Canceled)
17.    (Previously presented) The wireless STA of Claim 11, wherein the BSS channel width is equal to the second set of predefined values.
18.    (Previously presented) The wireless STA of Claim 17, wherein the first center frequency value is adopted as the center frequency if the second center frequency value is zero.
19.    (Canceled)
20.    (Canceled)

Allowable Subject Matter
Claims 1, 3-4, 7-8, 11, 13, 15 and 17-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method and device for very high throughput (VHT) operation for IEEE 802.11 wireless local area network (WLAN) subfields design which supports up to 160 MHz operation mode following different definitions and operating up to 160 MHz mode based on channel width indicated by access point (AP) and adopting operation center frequency by wireless stations according to respective wireless stations’ operation capability, to enhance the system throughput in high-density scenarios of wireless devices.
inter alia, a method, with corresponding structure described by Fig. 2 and specification (paragraphs [0024-0027), comprising a particular combination of elements, specifically “receiving a beacon frame broadcasted from an access point (AP) by a wireless station (STA) in a wireless local area network (WLAN), wherein the beacon frame comprises a very high throughput (VHT) operation information element, and wherein the AP uses a first center frequency value to indicate the center frequency for both 80 MHz and 160 MHz channel widths, …., determining a center frequency of the STA based on the first center frequency value if the channel width is equal to a first set of predefined values, and the BSS operating channel width is 160 MHz, wherein said determining comprises: adopting the first center frequency as the center frequency if the operating channel width of the STA is 80 MHz”, which is neither taught nor suggested by any prior art individually or in any other combination. Accordingly, the applicant claim 1 is allowed for the above reasons and for the reasons recited by applicant in the remarks filed on 01/24/2020, 06/12/2020 and 10/08/2020.
Independent claim 11 with similar features as in claim 1 is also allowed for the same reason as above.
Dependent claims 3-4, 7-8, 13, 15 and 17-18 being dependent on independent claims 1 and 11 are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. (US20140010223), describing  fast initial link setup discovery frames
Wentink et al. (IEEE 802.11-15/1530r4), describing  VHT160 operation signaling through non-zero CCFS1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SHAH M RAHMAN/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413